               Case 1:20-po-00265-SAB Document 6 Filed 11/10/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10 UNITED STATES OF AMERICA,                            Case No. 1:20-po-00265-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12 v.                                                   WITHOUT PREJUDICE
13 ANGELINA MERCADO

14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice.
20
     DATED: November 10, 2020                             Respectfully submitted,
21
                                                          McGREGOR W. SCOTT
22                                                        United States Attorney

23                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
24                                                        Special Assistant U.S. Attorney

25
26

27

28
                                                         1
29                                                                                         U.S. v. Mercado
                                                                              Case No. 1:20-po-00265-SAB
30
                Case 1:20-po-00265-SAB Document 6 Filed 11/10/20 Page 2 of 2


                                                   ORDER
1

2             IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.

3 IT IS SO ORDERED.

4
     Dated:     November 10, 2020
5                                                     UNITED STATES MAGISTRATE JUDGE

6

7

8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29                                                                                         U.S. v. Mercado
                                                                              Case No. 1:20-po-00265-SAB
30
